Per Curiam:

In this attorney disciplinary matter, respondent admits to committing an ethical violation and consents to a definite suspension pursuant to Paragraph 28 of the Rule on Disciplinary Procedure, Rule 413, SCACR. We accept respondent’s admission and suspend respondent from the practice of law in this State for a period of six (6) months.
Respondent plea guilty in federal district court to a charge of submitting a false tax return for the tax year 1986, in violation of 26 U.S.C.A. § 7201 (1989). The charge alleged that during that calendar year, respondent filed a fraudulent joint U.S. Individual Income Tax Return, Form 1040, stating that the joint taxable income was negative $72,035.00 and that the amount of tax due was zero, where he knew that the joint taxable income was $102,047.51, and the income tax due was $32,324.37.
Respondent received a suspended sentence, and was placed on probation for five years, with special conditions including restitution to the Internal Revenue Service, inpatient and outpatient substance abuse treatment, and the service of two months in a community correction center.
Respondent has been convicted of a serious crime as defined in paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. In so doing, he has violated Rule 8.4(b) of the Rules of Professional Conduct, Rule 407, SCACR.
It is therefore ordered that respondent shall be suspended from the practice of law in this State for a period of six (6) months from the date of this opinion. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with *303Paragraph 30 of Rule 413, SCACR.
Definite suspension.
Harwell, C.J., not participating.